32 So. 3d 121 (2009)
Marvin Eugene WELLS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-3265.
District Court of Appeal of Florida, Second District.
November 13, 2009.
James Marion Moorman, Public Defender, and Sean K. Ahmed, Special Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Dawn A. Tiffin, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed without prejudice to any right Marvin Wells might have to file a motion for postconviction relief.
FULMER, NORTHCUTT and VILLANTI, JJ., Concur.